DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user’s typical cleaning path" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the user’s typical cleaning path" in Lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., US 2015/0044629.
	Wang et al. disclose an oral cleaning device configured to estimate a location of the device within the user’s mouth during a guided cleaning session comprising a plurality of time intervals, the oral cleaning device (101) comprises a guidance generator configured to provide the guided cleaning session to the user (the generator is described in paragraph 0012 in which the device is calibrated in addition to the computing device, see paragraphs 0012-0014, 0018; the guided cleaning session is the game described in paragraph 0057) wherein the guided cleaning session comprises a plurality of time intervals (paragraphs 0015, 0035-0036, 0045) separated by a cue to switch from a first location within the user’s mouth to a second location within a user’s mouth (the cue is a visual cue generated by the game described in paragraph . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Wang et al., US 2015/0044629 in view of Tamminga et al., US 2018/0279763.
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Wang et al. disclose all elements previously disclosed above, however fail to disclose that estimating the location of the oral cleaning device comprises estimating a probability for each of a plurality of locations within the user’s mouth, that the oral cleaning device was located within the location during the one of the plurality of time intervals.
Tamminga et al. teach that toothbrushes with one or more internal sensors, such as the one of Wang et al., have many limitations including that users may be unable to move their head during brushing or create other types of interference (paragraph 0005). Tamminga et al. use an approach where the toothbrush device has a sensor configured to generate sensor data 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor system of Wang et al. for the one taught by Tamminga et al. to provide a more clear and accurate sensor system able to estimate a probability for each of the locations within a user’s mouth.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being obvious over Wang et al., US 2015/0044629 in view of Tamminga et al., US 2018/0279763.
Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Wang et al. disclose all elements previously disclosed above, however fail to disclose that the guided cleaning session further comprises a cue to begin the cleaning session and a cue to end the cleaning session.
Tamminga et al. teach that it is known for toothbrushes to have a timer function to let a user known to brush for a recommended amount of time by including a cue such as a sound or haptic feedback that lets to user known that they have brushed their teeth an adequate amount of time (paragraph 0003).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of Wang et al. to include a cue to begin and end a cleaning session, as Tamminga et al. teaches, so as to provide cues to a user with a timer function noting a recommended amount of time and thereby ensuring proper brushing technique.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an 
Response to Arguments
5.	Applicant’s arguments, filed 17 May 2021, with respect to the rejection(s) of claim(s) 1-8 under Hwang and Hardeman et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al. and Tamminga et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg